Citation Nr: 1535313	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  05-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis, right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1994 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Central Office hearing.  A hearing transcript has been associated with the record.

The Board denied the claims for an increased rating for left and right knee degenerative arthritis and remanded a claim for service connection for a disorder manifested as bilateral ear pain in August 2012.  The Veteran subsequently appealed these denials of the claims for an increased rating to the Court of Appeals for Veterans Claims (Court).  In an April 2013 Joint Motion for an Order Partially Vacating and Remanding the Board Decision (JMR) and Order, the Court vacated the Board's August 2012 decision and remanded the claims to the Board for further adjudication.

The Board notes that, in April 2013, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for serous otitis/ear pain and assigned an initial rating.   As this decision represents a full grant of the benefits sought with respect to this claim for service connection for, the matter of service connection for serous otitis/ear pain is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

As a final preliminary matter, the Board notes that additional relevant evidence has been added to the record since the issuance of the February 2012 supplemental statement of the case, to include VA treatment records dated through August 2014 and a March 2015 knee Disability Benefits Questionnaire (DBQ) report.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such additional evidence.  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to her in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for an increased rating for right and left knee degenerative arthritis so that she is afforded every possible consideration.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination referable to her right and left knee degenerative arthritis in March 2015.  The Board finds that an additional examination is necessary as the record is inadequate to properly evaluate these disabilities.  An April 2013 JMR found that the December 2011 VA examination-the last examination of record prior to the Board's August 2012 decision-failed to discuss whether the Veteran's knees had greater functional impairments during flare-ups, failed to discuss the medical basis for the Veteran's use of knee braces and failed to discuss whether the use of a knee brace was evidence of instability such that a separate rating under an alternative diagnostic code can be awarded.  In addition, the April 2013 JMR found that further findings as to whether weakness constituted functional loss such that an increased rating may be warranted was required.

The March 2015 VA knee DBQ report, which reflected an examination that occurred prior to the April 2013 JMR being processed by the Board, noted that the Veteran regularly wore bilateral knee braces and found that the anterior instability, posterior instability and medial-lateral instability tests were normal.  There were no findings detailing why the Veteran wore knee braces.  The examiner noted the Veteran's subjective reports of increased pain with knee movement, difficulty sleeping, instability, and locking during flare-ups and also found that there was no additional limitation of functional ability during flare-ups; the basis of this finding is not clear from the record.  Finally, the examiner noted that there was knee weakness present, but that there was no additional limitation of functional ability during flare-ups.  Again, the basis of this finding is not clear from the record.  As such, and in light of the terms of the April 2013 JMR, a new examination should be conducted on remand that specifically addresses these contentions.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from August 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected right and left knee degenerative arthritis.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the each knee (expressed in degrees).  For the each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should discuss whether the Veteran's subjective complaints during flare-ups, including weakness, constitute functional loss and if so state the extent any additional limitation of motion due to such.  The examiner should specifically indicate whether the right and/or left knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the right and/or left knee.  If instability/subluxation is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.  The examiner should specifically discuss the medical basis for the Veteran's use of knee braces.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the right and/or left knee.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

